PROPOSED EXAMINER’S AMENDMENTS
The examiner proposes the following amendments in order to place the instant application in condition for allowance.

X) Claim 13 is proposed to be amended in the following manner:
Claim 13 (Proposed Amendment): A method of preparing a cosmetic composition comprising ceramide-accommodating particles, comprising:
preparing ceramide-accommodating particles by mixing an oil-phase part comprising a ceramide and phytosphingosine with an aqueous phase part,
wherein in the step of mixing, the oil-phase part is dispersed in the aqueous phase part by permeating the oil-phase part through an emulsification membrane to prepare the ceramide-accommodating particles,
wherein the oil-phase part is included at 20 parts by weight or less with respect to 100 parts by weight of the entire composition,
wherein the particles have a membrane with a multi-layered lamellar structure and a core accommodating the ceramide, and 
wherein the particles have an outer coating membrane formed of phytosphingosine,
wherein the aqueous phase part either comprises purified water and tromethamine, or consists of purified water, C10-C30 alkyl acrylate crosspolymer, glycerin, dipropylene glycol, and 1,2-hexanediol, and
wherein the ceramide is one or more selected from the group consisting of ceramide EOP, ceramide NS, ceramide NP, ceramide AS, ceramide EOS, ceramide AP, ceramide NDS, glucosylceramide, and omega-hydroxyceramide.

X) Claim 14 has already been cancelled.

X) Claim 15 is proposed to be allowed without further amendment.

X) Claim 16 is proposed to be allowed without further amendment.

X) Claim 17 is proposed to be allowed without further amendment.

X) Claim 18 is proposed to be cancelled without prejudice or disclaimer. This is because the limitations from claim 18 are proposed to be amended into claim 1.

X) Claim 19 is proposed to be allowed without further amendment.

X) Claim 20 has already been cancelled.

X) Claim 21 is proposed to be allowed without further amendment.

X) Claim 22 has already been cancelled.

X) Claim 23 is proposed to be allowed without further amendment.

X) The examiner proposes cancelling claim 24 without prejudice or disclaimer. The reason is for proposed cancellation is that there does not appear to be either evidence or an expectation that all of the recited ingredients would have been found in the membrane. For example, in the case of an oil in water emulsion, the skilled artisan would have expected oil in the core rather than in the membrane. This is because in such an emulsion, the membrane generally comprises surfactants with a hydrophobic portion and a hydrophilic portion on the same molecule. In contrast, materials that are entirely hydrophobic such as oil are found in the core.

X) Claim 25 is proposed to be allowed without further amendment.

X) Claim 26 is proposed to be allowed without further amendment.

X) Claim 27 is proposed to be allowed without further amendment.

X) Claim 28 is proposed to be allowed without further amendment.


Reasons For Proposed Examiner’s Amendments
The examiner presents the following rationale in order to explain why the proposed examiner’s amendments are requested.
As relevant prior art, the examiner cites Yamamoto et al. (US 2005/0152865 A1), which was cited previously in the prosecution history of the instant application. Yamamoto et al. (hereafter referred to as Yamamoto) is drawn to a ceramide emulsion, as of Yamamoto, title and abstract. Emulsions are intended to be used for having a skin improving effect, as of Yamamoto, paragraph 0001. Yamamoto teaches the following compositions, as of page 14, Table 2, reproduced below.

    PNG
    media_image1.png
    532
    494
    media_image1.png
    Greyscale


Yamamoto teaches the following method of making the composition, as of page 13, paragraph 0118, reproduced below.

[0118] The components (A) and (C), the components (10) to (15) and (17) were heated to 80 to 120° C. while stirring and molten to prepare oil phases. Aqueous phases obtained by dissolving the component (B) in a part of water of the component (32) by heating were added to the oil phases while stirring (300 r/min). The resulting mixtures were then stirred, if necessary, by means of the homomixer (9000 r/min) and cooled down to 20 to 40° C., and then the components (16) and (18) to (32) were added thereto and mixed to obtain skin external preparations.

As pointed out in applicant’s responses on 2 August 2021 and 2 September 2021, applicant argues that in Yamamoto, the phytosphingosine is cationic while it undergoes the process of Yamamoto. See e.g. Yamamoto, paragraph 0039, reproduced below.

    PNG
    media_image2.png
    201
    402
    media_image2.png
    Greyscale

Component (A) is the sphingosine, as of Yamamoto, abstract, wherein said sphingosine may be phytosphingosine. As such, in view of this teaching, the skilled 
In applicant’s arguments on both 2 August and 2 September 2021, applicant argues that in the method of the instant invention, the amine of phytosphingosine was not cationized, yet the method was successful. This feature, were it to be recited by the claims, would appear to be probative of non-obviousness. Proceeding contrary to the accepted wisdom in the art is evidence of non-obviousness. See MPEP 2145(X)(D)(3). In this case, the accepted wisdom in the art, based upon the teachings of Yamamoto, is that the phytosphingosine should be cationized before formation into a particle with ceramide. Nevertheless, applicant proceeded with such an emulsification under conditions wherein the phytosphingosine was not cationized and achieved successful results. Additionally, omission of an element and retention of the element’s function is evidence of non-obviousness. See MPEP 2144.04(II)(B). In this case, applicant omitted the extra hydrogen atom which cationizes the phytosphingosine that was present in the method of Yamamoto, yet appears to have achieved the successful results taught by Yamamoto, despite Yamamoto indication that such extra hydrogen (which would render the phytosphingosine cationic) is necessary.
Nevertheless, the examiner has proposed amending instant claim 13, in order to
render the instant claims to be commensurate in scope with the unexpected results obtained by applicant, as of MPEP 716.02(d); and
to make sure that the critical feature is claimed, as of MPEP 2164.08(c).
The proposed amendments render the claimed invention to be commensurate in scope with the unexpected results for at least the following reasons.
A) The pKa of Phytosphingosine is About 6.6: In applicant’s response on 2 September 2021, applicant cited Sasaki et al. (Biophysical Journal, Volume 96 April 2009, pages 2727-2733). Sasaki et al. (hereafter referred to as Sasaki) teaches a pKa of phytosphingosine, as measured by NMR, of about 6.6, as of Sasaki, page 2727, abstract.
B) Claims Amended to Recite Non-Cationized Phytosphingosine: As such, in order to render the instant claims to have a pH greater than about 6.6 such that the phytosphingosine is not protonated. The instant specification does not disclose the pH of the aqueous phase; as such, the examiner has sought alternative strategies that would effectively limit the instant claims in a manner that the pH of the aqueous phase is greater than 6.6 that would not be new matter.
C) Claim Amendment by Limiting to Specific Aqueous Phase Ingredients: One manner of limiting the claim to deprotonated phytosphingosine is to limit the aqueous phase to the specific elements recited by the examples, e.g. as of Table 1 on page 16 of the instant application, which is reproduced below.

    PNG
    media_image3.png
    288
    536
    media_image3.png
    Greyscale


D) Claim Amendment by Reciting pH Buffer: A second manner of limiting the claim to deprotonated phytosphingosine is to require the presence of the ingredient tromethamine, which is recited as of the instant specification on the table on page 22. According to Ibrahim-Hashim et al. (Cancer Medicine 2017; 6(7):1720–1729), tromethamine is also known as Tris or THAM, and has a pH of 8.4, as of Ibrahim-Hashim, page 1727, relevant text reproduced below from right column.

    PNG
    media_image4.png
    269
    529
    media_image4.png
    Greyscale


Claim 18: Additionally, the subject matter of claim 18 is proposed to be added into the independent claim in order to clarify that the ceramide and phytosphingosine are different ingredients with different chemical structures. This issue had previously been addressed in the file record e.g. as of pages 2-5 of the office action on 2 April 2021 regarding claim interpretation and chemical nomenclature issues.
Shimizu Reference (IDS): Also as relevant prior art, the examiner cites Shimizu et al. (JP 2002302414 A), which was cited on the information disclosure statement submitted on 17 August 2021. Shimizu et al. (hereafter referred to as Shimizu) is drawn to an emulsion comprising a sphingolipid which is intended for use on the skin. Said emulsion comprises ceramide, as of Shimizu, abstract. Shimizu also uses an emulsification membrane, which Shimizu refers to as an SPG membrane.
Nevertheless, Shimizu differs from the claimed invention for at least the following reasons. First, there is no evidence that the composition produced by the method of Shimizu comprises a multi-layered lamellar structure. Secondly, while Shimizu teaches phytosphingosine in the broad disclosure, the examples of Shimizu actually comprise N-
Third, Shimizu does not teach an outer coating membrane formed of phytosphingosine. This is because Shimizu does not indicate that the phytosphingosine is present in the outer coating rather than in a different part of the particle, such as the core. The fact that a certain result or characteristic (e.g. that the phytosphingosine forms the outer coating of the particle as opposed to elsewhere in the particle) may occur or be present in the prior art (e.g. that of Shimizu) is not sufficient to establish the inherency of that result or characteristic. See MPEP 2112(IV).
 To the extent that Shimizu teaches N-stearoyl phytosphingosine instead of phytosphingosine, the skilled artisan would have expected N-stearoyl phytosphingosine to have been part of the core rather than the membrane. The skilled artisan would have understood that extremely oily, non-polar compounds would have been present in the core, because the core is an oily, non-polar environment. In contrast, the skilled artisan would have expected amphiphilic compounds to have been present at the membrane 


Conclusion
The instant claims are not currently in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612